internal_revenue_service significant index no department of the treasury webhdg a to oggutact participants person to contact telenhane number petes peply fain date dec in re _ this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a waiver of a the minimum_funding_standard for the plan_year ending december the waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount_is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted after taking into account the contributions made through date portion of the company has experienced a hardship as shown by losses in its the company has also however the company three fiscal years ended date-1999 had de_minimis cash on hand for the same period has maintained positive net_worth increased revenue and has reduced operating costs as shown by a de_minimis loss for its fiscal_year ended date that was only percent of the loss in addition the company has the plan was amended in to cease additional benefit accruals the company contributed of the contribution otherwise needed to satisfy the minimum_funding those contributions raised the plan’s current_liability funding percentage to contribution otherwise needed to satisfy the minimum_funding_standard or accordingly the waived amount is approximately of the standard for the plan_year your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized based on the information submitted accumulated funding deficiencies existed for the six plan years ended date- on which a tax is imposed under sec_4971 of the code tax for these years has been paid the al sec_3 oa when filing amended form_5500 for the plan_year ending december a copy of this letter should be attached to the schedule b actuarial information we have sent a copy to the emplovee plans area manager for the a copy of this letter is being sent to your authorized representative pursuant to a form_2848 power_of_attorney on file with our office area office in s sincerely t welland o ames e holland jr manager employee_plans actuarial group tax exempt and government entities diviston of sy
